 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 1 of 30
Case 3:16-cr-00562-N Document 180 Filed 01/02/20 Page 1 of 30 PageID 667

                                                                                      DFTTERM
                             U.S. District Court
                      Northern District of Texas (Dallas)
              CRIMINAL DOCKET FOR CASE #: 3:16−cr−00562−N−4

Case title: USA v. Stein et al                          Date Filed: 12/20/2016
                                                        Date Terminated: 11/09/2017

Assigned to: Judge David C
Godbey

Defendant (4)
Christina Renee Caveny            represented by John M Nicholson−FPD
TERMINATED: 11/09/2017                           Federal Public Defender − Dallas
                                                 525 Griffin St
                                                 Suite 629
                                                 Dallas, TX 75202
                                                 214−767−2746
                                                 Email: john_nicholson@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Federal Public Defender Appointment
                                                 Bar Status: Admitted/In Good Standing

                                                Federal Public Defender
                                                Federal Public Defender − Dallas
                                                525 Griffin St
                                                Suite 629
                                                Dallas, TX 75202
                                                214−767−2746
                                                Fax: 214−767−2886
                                                Email: jason_hawkins@fd.org
                                                TERMINATED: 01/06/2017
                                                Designation: Federal Public Defender Appointment
                                                Bar Status: Admitted/In Good Standing

Pending Counts                                  Disposition
18 U.S.C. § 371 (18 U.S.C. §
1341) Conspiracy to Commit Mail                 Committed to the BOP for 15 months, S/R 2 yrs,
Fraud                                           Restitution $270,134.84, MSA $100.
(1s)

Highest Offense Level (Opening)
Felony

Terminated Counts                               Disposition

                                                                                                    1
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 2 of 30
Case 3:16-cr-00562-N Document 180 Filed 01/02/20 Page 2 of 30 PageID 668

18:1349 Conspiracy to Commit
Mail Fraud                                            Dismissed on government motion.
(1)
18:1341 and 2 Mail Fraud Aiding
and Abetting                                          Dismissed on government motion.
(2−6)

Highest Offense Level
(Terminated)
Felony

Complaints                                            Disposition
None



Plaintiff
USA                                            represented by David L Jarvis−DOJ
                                                              US Attorney's Office
                                                              1100 Commerce Street, 3rd Floor
                                                              Dallas, TX 75242−1699
                                                              214−659−8729
                                                              Fax: 214−767−0978
                                                              Email: david.jarvis@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: US Attorney's Office
                                                              Bar Status: Admitted/In Good Standing

                                                               J Nicholas Bunch−DOJ
                                                               US Attorney's Office
                                                               1100 Commerce St
                                                               Third Floor
                                                               Dallas, TX 75242
                                                               214−659−8836
                                                               Fax: 214−767−4104
                                                               Email: nick.bunch@usdoj.gov
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: US Attorney's Office
                                                               Bar Status: Admitted/In Good Standing

 Date Filed     #    Page Docket Text
 12/20/2016      1      6 INDICTMENT with Forfeiture Notice as to Mark Demetri Stein (1) count(s)
                          1, 2−6, Richard Bruce Stevens (2) count(s) 1, 2−6, Bruce Kevin Hawkins (3)
                          count(s) 1, 2−6, Christina Renee Caveny (4) count(s) 1, 2−6. (ndt) (Entered:
                          12/21/2016)
 12/23/2016      6         MOTION to Amend/Correct 1 Indictment filed by USA as to Mark Demetri
                           Stein, Richard Bruce Stevens, Bruce Kevin Hawkins, Christina Renee Caveny

                                                                                                         2
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 3 of 30
Case 3:16-cr-00562-N Document 180 Filed 01/02/20 Page 3 of 30 PageID 669


                    (Jarvis−DOJ, David) (Entered: 12/23/2016)
12/29/2016   15     Court Request for Recusal: Judge Jane J Boyle recused. Pursuant to instruction
                    in Special Order 3−249, the Clerk reassigned the case to Judge David C
                    Godbey for all further proceedings. Future filings should indicate the case
                    number as: 3:16−cr−562−N. (ash) (Entered: 12/29/2016)
01/05/2017   18     ORDER granting 6 Motion to Amend/Correct as to Mark Demetri Stein (1),
                    Richard Bruce Stevens (2), Bruce Kevin Hawkins (3), Christina Renee Caveny
                    (4) (The requesting party must file the document with the clerk.) (Ordered by
                    Judge David C Godbey on 1/5/2017) (ykp) (Entered: 01/05/2017)
01/06/2017          Voluntary Surrender of Christina Renee Caveny. (mcrd) (Entered: 01/06/2017)
01/06/2017   19     ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Christina
                    Renee Caveny. Federal Public Defender for Christina Renee Caveny
                    appointed. (Ordered by Magistrate Judge Irma Carrillo Ramirez on 1/6/2017)
                    (mcrd) (Entered: 01/06/2017)
01/06/2017   21     Minute Entry for proceedings held before Magistrate Judge Irma Carrillo
                    Ramirez: Initial Appearance as to Christina Renee Caveny held on 1/6/2017.
                    Date of Arrest: 1/6/2017 Location interval set to: LR. Attorney Appearances:
                    AUSA − Mark Tindall; Defense − John Nicholson. (Court Reporter: Digital
                    File) (No exhibits) Time in Court − :11. (Interpreter N/A.) (ykp) (Entered:
                    01/09/2017)
01/06/2017   22     (Document Restricted) CJA 23 Financial Affidavit by Christina Renee
                    Caveny. (ykp) (Entered: 01/09/2017)
01/06/2017   23     ORDER Setting Conditions of Release as to Christina Renee Caveny (4) PR.
                    The defendant is Ordered released after processing. (Ordered by Judge David
                    C. Godbey on 1/6/2017) (ykp) (Entered: 01/09/2017)
01/06/2017   24     Minute Entry for proceedings held before Magistrate Judge Irma Carrillo
                    Ramirez: Arraignment as to Christina Renee Caveny (4) Count 1,2−6 held on
                    1/6/2017. Plea entered by Christina Renee Caveny: Not Guilty on count(s) 1−6
                    Location interval set to: LR. Attorney Appearances: AUSA − Mark Tindall;
                    Defense − John Nicholson. (Court Reporter: Digital File) (No exhibits) Time
                    in Court − :1. (Interpreter N/A.) (ykp) (Entered: 01/09/2017)
01/09/2017   20     NOTICE OF ATTORNEY APPEARANCE by John M Nicholson−FPD
                    (Clerk to Set Designation as: Federal Public Defender Appointment) appearing
                    for Christina Renee Caveny (Filer confirms contact info in ECF is current.)
                    (Nicholson−FPD, John) (Entered: 01/09/2017)
01/09/2017   25     Arrest Warrant Returned Executed on 1/6/2017 as to Christina Renee Caveny.
                    (ykp) (Entered: 01/09/2017)
02/09/2017   34     AMENDED PRETRIAL ORDER as to Mark Demetri Stein, Bruce Kevin
                    Hawkins, Christina Renee Caveny: This case is reset for trial on this Court's
                    one−week docket beginning 8/28/2017 before Judge David C Godbey. A final
                    pretrial conference in this case is set for 8/25/2017 10:00 AM before Judge
                    David C Godbey. (Ordered by Judge David C Godbey on 2/9/2017) (ykp)
                    (Entered: 02/09/2017)
05/10/2017   51

                                                                                                     3
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 4 of 30
Case 3:16-cr-00562-N Document 180 Filed 01/02/20 Page 4 of 30 PageID 670


                    WAIVER OF INDICTMENT by Christina Renee Caveny. (epm) (Entered:
                    05/10/2017)
05/10/2017   52     FELONY INFORMATION as to Christina Renee Caveny (4) count(s) 1s.
                    (epm) (Entered: 05/10/2017)
05/10/2017   53     Factual Resume as to Christina Renee Caveny. (epm) (Entered: 05/10/2017)
05/10/2017   54     PLEA AGREEMENT as to Christina Renee Caveny. (epm) (Entered:
                    05/10/2017)
05/16/2017   56     ELECTRONIC NOTICE OF HEARING as to Christina Renee Caveny
                    Rearraignment set for 6/6/2017 11:00 AM in US Courthouse, Courtroom
                    1566, 1100 Commerce St., Dallas, TX 75242−1310 before Magistrate Judge
                    Irma Carrillo Ramirez. (chmb) (Entered: 05/16/2017)
06/06/2017   61     ELECTRONIC Minute Entry for proceedings held before Magistrate Judge
                    Irma Carrillo Ramirez: Rearraignment Hearing as to Christina Renee Caveny
                    held on 6/6/2017. Plea entered by Christina Renee Caveny (4) Guilty Count
                    1s. Defendant continued on bond. Location interval set to: LR. Attorney
                    Appearances: AUSA − David Jarvis; Defense − John Nicholson. (Court
                    Reporter: Shawn McRoberts) (No exhibits) Time in Court − :17. (Interpreter
                    N/A.) (mcrd) (Entered: 06/06/2017)
06/06/2017   62     NOTICE/CONSENT REGARDING ENTRY OF A PLEA OF GUILTY as to
                    Christina Renee Caveny. (mcrd) (Entered: 06/06/2017)
06/06/2017   63     Report and Recommendation on Guilty Plea as to Christina Renee Caveny Re:
                    62 Consent Regarding Entry of a Plea of Guilty. (Ordered by Magistrate Judge
                    Irma Carrillo Ramirez on 6/6/2017) (mcrd) (Entered: 06/06/2017)
06/08/2017   64     Unopposed MOTION for Protective Order filed by USA as to Mark Demetri
                    Stein, Richard Bruce Stevens, Bruce Kevin Hawkins, Christina Renee Caveny
                    (Jarvis−DOJ, David) (Entered: 06/08/2017)
06/19/2017   67     AGREED DISCOVERY PROTECTIVE ORDER. (Ordered by Judge David C
                    Godbey on 6/16/2017) (aaa) (Entered: 06/19/2017)
07/07/2017   71     Order Accepting Re: 63 Report and Recommendation on Guilty Plea as to
                    Christina Renee Caveny. (Ordered by Judge David C Godbey on 7/7/2017)
                    (ndt) (Entered: 07/07/2017)
07/07/2017   72     Sentencing Scheduling Order as to Christina Renee Caveny: Presentence
                    Investigation Report due by 8/7/2017. Sentencing set for 9/18/2017 09:00 AM
                    before Judge David C Godbey. (Ordered by Judge David C Godbey on
                    7/7/2017) (ndt) (Entered: 07/07/2017)
08/03/2017   86     AMENDED SENTENCING SCHEDULING ORDER as to Christina Renee
                    Caveny: Presentence Investigation Report due by 8/21/2017. Sentencing reset
                    for 9/25/2017 09:00 AM before Judge David C Godbey. (Ordered by Judge
                    David C Godbey on 8/3/2017) (sss) (Entered: 08/03/2017)
08/28/2017   92     Unopposed MOTION to Continue Sentencing and Associated Deadlines filed
                    by Christina Renee Caveny (Attachments: # 1 Proposed Order)
                    (Nicholson−FPD, John) (Entered: 08/28/2017)
09/06/2017   95
                                                                                                   4
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 5 of 30
Case 3:16-cr-00562-N Document 180 Filed 01/02/20 Page 5 of 30 PageID 671


                       AMENDED SENTENCING SCHEDULING ORDER granting 92 Motion as
                       to Christina Renee Caveny. Sentencing reset for 10/30/2017 at 9:00 AM
                       before Judge David C Godbey. (Ordered by Judge David C Godbey on
                       9/6/2017) (ran) (Entered: 09/06/2017)
10/23/2017   117       ELECTRONIC NOTICE OF HEARING as to Christina Renee Caveny
                       Sentencing reset for 11/6/2017 09:00 AM in US Courthouse, Courtroom 1505,
                       1100 Commerce St., Dallas, TX 75242−1310 before Judge David C Godbey.
                       (chmb) (Entered: 10/23/2017)
11/06/2017   123       ELECTRONIC Minute Entry for proceedings held before Judge David C
                       Godbey: Sentencing held on 11/6/2017 for Christina Renee Caveny (4),
                       Count(s) 1, 2−6, Dismissed on government motion; Count(s) 1s, Committed to
                       the BOP for 15 mos, SR 2 yrs, Restitution $270,134.84 and MSA $100. The
                       defendant was advised of her right to appeal. Attorney Appearances: AUSA −
                       David L. Jarvis; Defense − John Nicholson. (Court Reporter: Shawn
                       McRoberts) (No exhibits) Time in Court − :23. (chmb) (Entered: 11/06/2017)
11/09/2017   125   19 JUDGMENT as to Christina Renee Caveny (4): Count(s) 1, 2−6, Dismissed on
                      government motion. Count(s) 1s, Committed to the BOP for 15 months, S/R 2
                      yrs, Restitution $270,134.84, MSA $100. (Ordered by Judge David C Godbey
                      on 11/9/2017) (axm) (Entered: 11/09/2017)
01/02/2020   179       ORDER TRANSFERRING PROBATION/SUPERVISED RELEASE
                       JURISDICTION as to Christina Renee Caveny pursuant to 18 USC 3605 with
                       the records of this court TO the US District Court for Eastern District of
                       Oklahoma FROM Northern District of Texas, Dallas Division upon order
                       accepting jurisdiction. (Ordered by Judge David C Godbey on 11/22/2019)
                       (axm) (Entered: 01/02/2020)




                                                                                                    5
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 6 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-NDocument
                         Document
                                180
                                  1 Filed 01/02/20
                                          12/20/16 Page 6
                                                        1 of 30
                                                             13 PageID 672
                                                                       1




                                                                             6
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 7 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-NDocument
                         Document
                                180
                                  1 Filed 01/02/20
                                          12/20/16 Page 7
                                                        2 of 30
                                                             13 PageID 673
                                                                       2




                                                                             7
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 8 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-NDocument
                         Document
                                180
                                  1 Filed 01/02/20
                                          12/20/16 Page 8
                                                        3 of 30
                                                             13 PageID 674
                                                                       3




                                                                             8
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 9 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-NDocument
                         Document
                                180
                                  1 Filed 01/02/20
                                          12/20/16 Page 9
                                                        4 of 30
                                                             13 PageID 675
                                                                       4




                                                                             9
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 10 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-N
                      Document
                        Document
                               1801 Filed
                                    Filed01/02/20
                                          12/20/16 Page
                                                   Page10
                                                        5 of
                                                           of13
                                                              30 PageID
                                                                 PageID5676




                                                                              10
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 11 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-N
                      Document
                        Document
                               1801 Filed
                                    Filed01/02/20
                                          12/20/16 Page
                                                   Page11
                                                        6 of
                                                           of13
                                                              30 PageID
                                                                 PageID6677




                                                                              11
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 12 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-N
                      Document
                        Document
                               1801 Filed
                                    Filed01/02/20
                                          12/20/16 Page
                                                   Page12
                                                        7 of
                                                           of13
                                                              30 PageID
                                                                 PageID7678




                                                                              12
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 13 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-N
                      Document
                        Document
                               1801 Filed
                                    Filed01/02/20
                                          12/20/16 Page
                                                   Page13
                                                        8 of
                                                           of13
                                                              30 PageID
                                                                 PageID8679




                                                                              13
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 14 of 30
Case
  Case
     3:16-cr-00562-N
        3:16-cr-00562-N
                      Document
                        Document
                               1801 Filed
                                    Filed01/02/20
                                          12/20/16 Page
                                                   Page14
                                                        9 of
                                                           of13
                                                              30 PageID
                                                                 PageID9680




                                                                              14
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 15 of 30
Case
 Case3:16-cr-00562-N
       3:16-cr-00562-NDocument
                       Document180
                                 1 Filed
                                   Filed12/20/16
                                         01/02/20 Page
                                                  Page10
                                                       15of
                                                          of13
                                                            30 PageID
                                                               PageID10681




                                                                             15
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 16 of 30
Case
 Case3:16-cr-00562-N
       3:16-cr-00562-NDocument
                       Document180
                                 1 Filed
                                   Filed12/20/16
                                         01/02/20 Page
                                                  Page11
                                                       16of
                                                          of13
                                                            30 PageID
                                                               PageID11682




                                                                             16
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 17 of 30
Case
 Case3:16-cr-00562-N
       3:16-cr-00562-NDocument
                       Document180
                                 1 Filed
                                   Filed12/20/16
                                         01/02/20 Page
                                                  Page12
                                                       17of
                                                          of13
                                                            30 PageID
                                                               PageID12683




                                                                             17
 6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 18 of 30
Case
 Case3:16-cr-00562-N
       3:16-cr-00562-NDocument
                       Document180
                                 1 Filed
                                   Filed12/20/16
                                         01/02/20 Page
                                                  Page13
                                                       18of
                                                          of13
                                                            30 PageID
                                                               PageID13684




                                                                             18
            6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 19 of 30
           Case
           Case3:16-cr-00562-N
                3:16-cr-00562-N Document
                                Document180
                                         125 Filed
                                              Filed01/02/20
                                                    11/09/17 Page
                                                             Page191 of
                                                                      of12
                                                                         30 PageID
                                                                            PageID386
                                                                                   685
                                      UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS DALLAS DIVISION

 UNITED STATES OF AMERICA                                                §          JUDGMENT IN A CRIMINAL CASE
                                                                         §
 v.                                                                      §
                                                                         §          Case Number: 3:16-CR-00562-N(4)
 CHRISTINA RENEE CAVENY                                                  §          USM Number: 55205-177
                                                                         §          John M Nicholson
                                                                                    Defendant’s Attorney
                                                                         §
THE DEFENDANT:
 ☐ pleaded guilty to count(s)
       pleaded guilty to count(s) before a U.S.
 ☒ Magistrate Judge, which was accepted by the
       court.                                                Count 1 of the superseding information filed May 10, 2017.
       pleaded nolo contendere to count(s) which was
 ☐     accepted by the court
       was found guilty on count(s) after a plea of not
 ☐     guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                       Offense Ended    Count
 18 U.S.C. § 371 (18 U.S.C. § 1341) Conspiracy To Commit Mail Fraud                                        01/01/2013       1s




The defendant is sentenced as provided in pages 2 through 12 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ Count(s) Counts 1-6 of the original indictment ☐ is          ☒ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.



                                                               NOVEMBER 6, 2017
                                                               Date of Imposition of Judgment




                                                               Signature of Judge


                                                               DAVID C. GODBEY, UNITED STATES DISTRICT JUDGE
                                                               Name and Title of Judge

                                                               NOVEMBER 9, 2017
                                                               Date




                                                                                                                                     19
            6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 20 of 30
           Case
           Case3:16-cr-00562-N
                3:16-cr-00562-N Document
                                Document180
                                         125 Filed
                                              Filed01/02/20
                                                    11/09/17 Page
                                                             Page202 of
                                                                      of12
                                                                         30 PageID
                                                                            PageID387
                                                                                   686
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                         Judgment -- Page 2 of 12

DEFENDANT:                CHRISTINA RENEE CAVENY
CASE NUMBER:              3:16-CR-00562-N(4)

                                                       IMPRISONMENT

         Pursuant to the Sentencing Reform Act of 1984, but taking the Guidelines as advisory pursuant to United States v. Booker,
and considering the factors set forth in 18 U.S.C. Section 3553(a), the defendant is hereby committed to the custody of the United
States Bureau of Prisons to be imprisoned for a total term of:

15 (Fifteen) months as to count 1s.

 ☒ The court makes the following recommendations to the Bureau of Prisons:
        That the defendant be designated to FMC Carswell, in Fort Worth, Texas, if possible.



 ☐ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                    ☐     a.m.           ☐   p.m.    on

          ☐ as notified by the United States Marshal.

 ☒ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☒ before 11 a.m. on Monday, January 8, 2018.
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                           RETURN
I have executed this judgment as follows:


        Defendant delivered on                                    to


at                                     , with a certified copy of this judgment.



                                                                              _______________________________________
                                                                                        UNITED STATES MARSHAL

                                                                                                  By

                                                                              _______________________________________
                                                                                    DEPUTY UNITED STATES MARSHAL




                                                                                                                                 20
            6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 21 of 30
           Case
           Case3:16-cr-00562-N
                3:16-cr-00562-N Document
                                Document180
                                         125 Filed
                                              Filed01/02/20
                                                    11/09/17 Page
                                                             Page213 of
                                                                      of12
                                                                         30 PageID
                                                                            PageID388
                                                                                   687
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                            Judgment -- Page 3 of 12

DEFENDANT:                CHRISTINA RENEE CAVENY
CASE NUMBER:              3:16-CR-00562-N(4)

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Two (2) years as to Count 1s.

                                           MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ☐    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5. ☒      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.




                                                                                                                                       21
            6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 22 of 30
           Case
           Case3:16-cr-00562-N
                3:16-cr-00562-N Document
                                Document180
                                         125 Filed
                                              Filed01/02/20
                                                    11/09/17 Page
                                                             Page224 of
                                                                      of12
                                                                         30 PageID
                                                                            PageID389
                                                                                   688
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                              Judgment -- Page 4 of 12

DEFENDANT:                 CHRISTINA RENEE CAVENY
CASE NUMBER:               3:16-CR-00562-N(4)

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at www.txnp.uscourts.gov.

 Defendant’s Signature                                                                             Date




                                                                                                                                      22
           6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 23 of 30
          Case
          Case3:16-cr-00562-N
               3:16-cr-00562-N Document
                               Document180
                                        125 Filed
                                             Filed01/02/20
                                                   11/09/17 Page
                                                            Page235 of
                                                                     of12
                                                                        30 PageID
                                                                           PageID390
                                                                                  689
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                              Judgment -- Page 5 of 12

DEFENDANT:                CHRISTINA RENEE CAVENY
CASE NUMBER:              3:16-CR-00562-N(4)

                                SPECIAL CONDITIONS OF SUPERVISION

The defendant shall provide to the probation officer any requested financial information.

The defendant shall participate in mental health treatment services as directed by the probation officer until
successfully discharged. These services may include medications prescribed by a licensed physician. The
defendant shall contribute to the costs of services rendered (copayment) at a rate of at least $10 per month.

The defendant shall pay any remaining balance of restitution in the amount of $270,134.84, as set out in this
Judgment.

Pursuant to the Mandatory Victims Restitution Act of 1996, the defendant is ordered to pay restitution in the
amount of $270,134.84, joint and several with Richard Bruce Stevens (02), and Bruce Kevin Hawkins (03),
payable to the U.S. District Clerk, 1100 Commerce Street, Room 1452, Dallas, Texas 75242. Restitution shall
be payable immediately and any unpaid balance shall be payable during incarceration. Restitution shall be
disbursed to the victims as listed below:

                                                Attached (List on pages 6-11)

If upon commencement of the term of supervised release any part of the restitution remains unpaid, the
defendant shall make payments on such unpaid balance in monthly installments of not less than 10 percent of
the defendant's gross monthly income, or at a rate of not less than $50 per month, whichever is greater. Payment
shall begin no later than 60 days after the defendant's release from confinement and shall continue each month
thereafter until the balance is paid in full. In addition, at least 50 percent of the receipts received from gifts, tax
returns, inheritances, bonuses, lawsuit awards, and any other receipt of money shall be paid toward the unpaid
balance within 15 days of receipt. Furthermore, it is ordered that interest on the unpaid balance is waived
pursuant to 18 U.S.C. § 3612(f)(3).




                                                                                                                      23
           6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 24 of 30
          Case
          Case3:16-cr-00562-N
               3:16-cr-00562-N Document
                               Document180
                                        125 Filed
                                             Filed01/02/20
                                                   11/09/17 Page
                                                            Page246 of
                                                                     of12
                                                                        30 PageID
                                                                           PageID391
                                                                                  690
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                  Judgment -- Page 6 of 12

DEFENDANT:                 CHRISTINA RENEE CAVENY
CASE NUMBER:               3:16-CR-00562-N(4)

                                      CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                           Assessment        JVTA Assessment*                              Fine                  Restitution
 TOTALS                                       $100.00                    $.00                              $.00                 $270,134.84

 ☐ The determination of restitution is deferred until  An Amended Judgment in a Criminal Case (AO245C) will be entered
   after such determination.
 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
        § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of $219,109.09, jointly and severally with co-defendant Bruce Kevin Hawkins (3:16-cr-00562-3) and Richard Bruce
Stevens (3:16-cr-00562-2), to:

        ADAN & SOPHIA LOPEZ
        $2,009.00

        ADELE MERRITT
        $1,360.13

        ALBA VELASQUEZ
        $1,159.00

        ANGELA & CHEEK
        $6,006.66

        ANGELA PUTTY
        $1,477.00

        ANNIE WOODS
        $1,800.00

        BENITA ARTENBERRY
        $900.00

        CAROLYN GREEN
        $3,164.46

        CARROLL & JANET BUNCH
        $1,000.00

        CHAO TSU & TSAI HSIEN LEE
        $1,616.00

        DAMARCULUS THOMPSON
        $3,800.00

        DARLENE BROWN
        $5,000.00

        DAVID & DEANNA POLLOCK
        $4,046.58


                                                                                                                                          24
          6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 25 of 30
         Case
         Case3:16-cr-00562-N
              3:16-cr-00562-N Document
                              Document180
                                       125 Filed
                                            Filed01/02/20
                                                  11/09/17 Page
                                                           Page257 of
                                                                    of12
                                                                       30 PageID
                                                                          PageID392
                                                                                 691
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                       Judgment -- Page 7 of 12

DEFENDANT:               CHRISTINA RENEE CAVENY
CASE NUMBER:             3:16-CR-00562-N(4)

       DBA TY BRIGGS MAINTENANCE COMPANY
       $5,040.00

       DEBRA HARWELL
       $1,200.00

       DENARD & BRENDA CHATMAN
       $1,851.00

       DENNY & SANDRA ISLAS
       $200.00

       DONALD OATMAN B & D AUTO SALES
       $803.00

       EDWAN JOHNS
       $900.00

       EVA RODRIGUEZ
       $453.00

       FEDERICO NINO
       $425.00

       GEOVANNI GONZALES
       $400.00

       GERARDO GRANADOS
       $1,433.04

       GLORIA REID
       $5,368.00

       HARVEY ISAACON
       $1,200.00

       HEATH & LISA HERRERA
       $27,306.62

       ISIDRO REYES
       $1,200.00

       ISSAC & MICHELLE BLOCK
       $600.00

       JACQUELINE JAMES
       $1,051.46

       JAMES BURKHALTER
       $2,715.00

       JAMES JONES
       $846.00

       JEANETTE BERRY
       $1,000.00

                                                                                              25
          6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 26 of 30
         Case
         Case3:16-cr-00562-N
              3:16-cr-00562-N Document
                              Document180
                                       125 Filed
                                            Filed01/02/20
                                                  11/09/17 Page
                                                           Page268 of
                                                                    of12
                                                                       30 PageID
                                                                          PageID393
                                                                                 692
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                       Judgment -- Page 8 of 12

DEFENDANT:               CHRISTINA RENEE CAVENY
CASE NUMBER:             3:16-CR-00562-N(4)

       JERREL OWENS
       $500.00

       JOHN DAVID & PATRICIA MANGHAM
       $2,460.00

       JOHN JACKSON
       $1,800.00

       JOHN WILSON
       $500.00

       JOSE DELEON
       $1,195.00

       JOSHUA DOYLE
       $690.00

       JULIA SCOTT
       $1,800.00

       KEIKO WHEADON
       $1,240.00

       KENNETH DAVID & MAGGIE ISAASON
       $600.00

       KENNETH EASTERLING
       $5,400.00

       KIMBERLY & IDELIO MEDINA
       $1,000.00

       LAROSE SPENCER
       $700.00

       LAURA LOPEZ
       $711.00

       LAURA MARKERO
       $660.00

       LAVANDA WASHINGTON
       $10,096.30

       LEESA BRISTOW
       $928.00

       LINDA MECUM
       $1,918.00

       LINDA THOMAS
       $500.00

       LISA LAPOINT
       $1,850.00

                                                                                              26
          6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 27 of 30
         Case
         Case3:16-cr-00562-N
              3:16-cr-00562-N Document
                              Document180
                                       125 Filed
                                            Filed01/02/20
                                                  11/09/17 Page
                                                           Page279 of
                                                                    of12
                                                                       30 PageID
                                                                          PageID394
                                                                                 693
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                       Judgment -- Page 9 of 12

DEFENDANT:               CHRISTINA RENEE CAVENY
CASE NUMBER:             3:16-CR-00562-N(4)

       LOUIS BUTLER
       $900.00

       LUCIA PUEBLA
       $2,150.00

       MARIA PARADA
       $683.00

       MARIETTA LEWIS
       $4,800.00

       MARLA CAMPBELL
       $900.00

       MARSHA BUTLER
       $700.00

       MARTHA MATTHEWS & FERNANDO CASTRO
       $778.56

       MICHAEL & PAULA JOHNSON
       $2,460.00

       MICHAEL & SHAYLYN LOWTHER
       $7,308.00

       NANCY STARNES
       $1,967.00

       PARNETHA LEONARD
       $5,219.00

       PHYLIS WACHIRA
       $500.00

       PURVIS BELL
       $1,800.00

       REBECA ESQUIVEL
       $2,858.16

       ROBERT & JOAN PARISH
       $2,100.00

       RODRICK REYNAUD
       $2,000.00

       ROSALIND DOSS
       $760.00

       ROSALINDA CANALES
       $2,621.00

       ROSALINDA CANTU
       $5,520.00

                                                                                              27
          6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 28 of 30
         Case 3:16-cr-00562-N Document 180
                                       125 Filed 01/02/20
                                                 11/09/17 Page 28
                                                                10 of 30
                                                                      12 PageID 694
                                                                                395
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                      Judgment -- Page 10 of 12

DEFENDANT:               CHRISTINA RENEE CAVENY
CASE NUMBER:             3:16-CR-00562-N(4)

       ROSE GICHUHI & ARTHUR GACERU
       $4,150.00

       RUBY BUTLER
       $1,342.00

       RUSSELL & JOIE MIMS
       $3,758.64

       SANDRA & ROGER FRANKLIN
       $1,133.33

       SARAH REYES
       $2,257.00

       SKYLA TAYLOR
       $1,800.00

       SUZIE KHAMMANEL
       $2,550.00

       SYDNEY & WANDA WILSON
       $100.00

       TALANA GIPSON
       $1,500.00

       TAMMY ANDERSON
       $3,737.31

       TAMMY DELEON
       $100.00

       TOMASA FUENTES
       $732.00

       TONY CARTWRIGHT
       $2,206.00

       TRAKETA EDWARDS
       $220.00

       VERA WATKINS
       $12,000.00

       VERNIDA DORSEY
       $1,000.00

       VERONICA & JOSE ROCHA
       $5,414.28

       VIRGINIA RAMIREZ
       $740.00

       VIVECA WILLIAMS
       $1,269.07

                                                                                              28
             6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 29 of 30
            Case 3:16-cr-00562-N Document 180
                                          125 Filed 01/02/20
                                                    11/09/17 Page 29
                                                                   11 of 30
                                                                         12 PageID 695
                                                                                   396
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                    Judgment -- Page 11 of 12

DEFENDANT:                   CHRISTINA RENEE CAVENY
CASE NUMBER:                 3:16-CR-00562-N(4)

         VIVIAN GARCIA
         $3,000.00

         WILLIAM MICHAEL &TIFFANIE LEPOINT
         $2,195.49

Restitution of $51,025.75, jointly and severally with co-defendant Richard Bruce Stevens (3:16-cr-00562-2), to:

         ANGELA & CHEEK
         $2,243.34

         ANGELA PUTTY
         $9,126.00

         DENNY & SANDRA ISLAS
         $1,550.00

         ISSAC & MICHELLE BLOCK
         $1,529.62

         JOSEPH SERNA
         $600.00

         LISA LAPOINT
         $12,770.68

         ROSALINDA CANTU
         $14,460.00

         RUSSELL & JOIE MIMS
         $5,339.66

         TAMMY ANDERSON
         $1,474.62

         WILLIAM MICHAEL &TIFFANIE LEPOINT
         $1,931.83

 ☐ Restitution amount ordered pursuant to plea agreement $
 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☒     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ☒ the interest requirement is waived for the          ☐ fine                            ☒ restitution
       ☐ the interest requirement for the                       ☐ fine                                ☐ restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.




                                                                                                                                              29
             6:20-cr-00001-JHP Document 1-1 Filed in ED/OK on 01/02/20 Page 30 of 30
            Case 3:16-cr-00562-N Document 180
                                          125 Filed 01/02/20
                                                    11/09/17 Page 30
                                                                   12 of 30
                                                                         12 PageID 696
                                                                                   397
 AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                            Judgment -- Page 12 of 12

DEFENDANT:                     CHRISTINA RENEE CAVENY
CASE NUMBER:                   3:16-CR-00562-N(4)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ☐     Lump sum payments of $                               due immediately, balance due

        ☐     not later than                                       , or

        ☐     in accordance                ☐      C,           ☐          D,      ☐      E, or        ☐        F below; or

 B      ☐     Payment to begin immediately (may be combined with                  ☐      C,           ☐        D, or              ☐       F below); or

 C      ☐     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                                 (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

 D      ☒     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ not less than 10 percent of the defendant's gross monthly
              income, or at a rate of not less than $50 per month, whichever is greater over a period of Years (e.g., months or years), to commence
              60 (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

 E      ☐     Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F      ☒     Special instructions regarding the payment of criminal monetary penalties:
              It is ordered that the Defendant shall pay to the United States a special assessment of $100.00 for Count 1s which shall be due
              immediately. Said special assessment shall be paid to the Clerk, U.S. District Court.
              Restitution is not due and payable ahead of the schedule set for in this judgment, nor may the United States collect payment
              in advance of that schedule through garnishment or otherwise, absent further order of the Court, except that at least 50
              percent of the receipts received from gifts, tax returns, inheritances, bonuses, lawsuit awards, and other receipt of money
              shall be paid toward the unpaid balance within 15 days of receipt.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

  Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
        Amount, and corresponding payee, if appropriate.

        ☐ Defendant shall receive credit on her restitution obligation for recovery from other defendants who contributed to the same loss that gave
        rise to defendant's restitution obligation.
 ☐      The defendant shall pay the cost of prosecution.
 ☐      The defendant shall pay the following court cost(s):
 ☐      The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.




                                                                                                                                                         30
